Case 1:19-cv-02594-RM-SKC Document 53-2 Filed 11/18/19 USDC Colorado Page 1 of 16




                     EXHIBIT 2
   Case 1:19-cv-02594-RM-SKC Document 53-2 Filed 11/18/19 USDC Colorado Page 2 of 16




From:                                  Michael Ayres <Michael.Ayres@equiti.com>
Sent:                                  Monday, September 23, 2019 10:01 AM
To:                                    Mario Camara; Felder, Jeffrey D; Armstrong, Celyn
Cc:                                    Frederick, Kimberly; Olson, Marianne; Kartzman, Bonnie; Isabelle.Westbury@fca.org.uk;
                                       Brian Myers; Judita Simkeviciute; Clyde.Marklew@sfo.gsi.gov.uk; 'Isabelle Westbury'; Dan
                                       Turner (Enf); McKenna, Stephen C.; Williams, Mark L; Bračković, Marija; Shuhaibar,
                                       Ghassan; Henkin, Douglas W.
Subject:                               RE: URGENT Notice Relating to U.S. Securities and Exchange Commission case No. 19-
                                       cv-02594-RM (U.S. District Court for the District of Colorado)
Attachments:                           Blue Isle Markets Report - (3) 23.09.2019.docx


Hi Jeff,

Following on from our call last week I’ve organised the attached report.

It covers off the items we discussed on the call:

    1) Swap Charges
    2) Spread Capture on closing legs

I’ve also updated the following:

    1) Equity Breakdown Table (18th/19th/20th)
    2) EOD NOP Tables (18th/19th/20th)

I’d like to highlight again that whilst positions remain open the clients equity is susceptible to market fluctuations and
therefore their equity can both increase and decrease in value.

Any questions, let me know.

Thanks
Mike




Michael Ayres
Chief Operating Officer
    +442034112657
    69 Wilson Street, London, EC2A 2BB, United Kingdom




                                                                 1
   Case 1:19-cv-02594-RM-SKC Document 53-2 Filed 11/18/19 USDC Colorado Page 3 of 16




Retail clients:
CFDs are complex instruments and come with a high risk of losing money rapidly due to leverage. 63.59 % of retail investor accounts lose money when trading
CFDs with this provider. You should consider whether you understand how CFDs work and whether you can afford to take the high risk of losing your money.

Professional clients:
CFDs are complex leveraged products and can result in significant loss potentially in excess of your investment.

The information contained in and transmitted with this e-mail message is confidential and may be privileged. It is intended only for the recipient individual or
entity designated above. You are hereby notified that any dissemination, distribution, copying or use of or reliance on the information contained in and
transmitted with this e-mail by or to anyone other than the recipient designated above is unauthorised and is strictly prohibited. If you are not the named
recipient of this e-mail or have otherwise received this e-mail in error, please delete this e-mail immediately. Unauthorised interception or use of this e-mail or
the information contained therein may be a violation of law.

Equiti Capital and Equiti UK are registered trading names of Equiti Capital UK Limited which is authorised and regulated by the Financial Conduct Authority (Firm
Reference No 528328).




From: Mario Camara <Mario.Camara@equiti.com>
Sent: 19 September 2019 06:08
To: Felder, Jeffrey D <felderj@SEC.GOV>; Armstrong, Celyn <Celyn.Armstrong@dentons.com>
Cc: Frederick, Kimberly <FrederickK@SEC.GOV>; Olson, Marianne <OlsonM@SEC.GOV>; Kartzman, Bonnie
<KartzmanB@SEC.GOV>; Isabelle.Westbury@fca.org.uk; Brian Myers <Brian.Myers@equiti.com>; Judita Simkeviciute
<Judita.Simkeviciute@equiti.com>; Clyde.Marklew@sfo.gsi.gov.uk; 'Isabelle Westbury' <Isabelle.Westbury@fca.org.uk>;
Dan Turner (Enf) <Dan.Turner@fca.org.uk>; McKenna, Stephen C. <McKennaS@SEC.GOV>; Williams, Mark L
<williamsml@SEC.GOV>; Bračković, Marija <Marija.Brackovic@dentons.com>; Shuhaibar, Ghassan
<g.shuhaibar@dentons.com>; Henkin, Douglas W. <douglas.henkin@dentons.com>; Michael Ayres
<Michael.Ayres@equiti.com>
Subject: RE: URGENT Notice Relating to U.S. Securities and Exchange Commission case No. 19-cv-02594- RM (U.S. District
Court for the District of Colorado)

Hi Jeff,

Yes your assumption below is correct; Dentons is our group’s external counsel firm and we have engaged Dentons
London and New York to advise us on this matter.

Kind regards,

Mario




Mario Camara
Global Head of Legal & Compliance

   +971 4 523 2814

                                                                                   2
    Case 1:19-cv-02594-RM-SKC Document 53-2 Filed 11/18/19 USDC Colorado Page 4 of 16


    Office 33B, AU Gold Tower, Cluster I, JLT, Dubai, , United Arab Emirates




The information contained in and transmitted with this e-mail message is confidential and may be privileged. It is intended only for the individual or entity addressed above.
You are hereby notified that any dissemination, distribution, copying or use of or reliance on the information contained in and transmitted with this e-mail message by or to
anyone other than the recipient designated above is unauthorised and is strictly prohibited. If you are not the named recipient of this e-mail message or have otherwise
received this e-mail message in error, please delete the message immediately. Unauthorised interception or use of this e-mail or the information contained therein may be a
violation of law.



EGM Futures DMCC Ltd. is registered in the Dubai Multi Commodities Centre (license no. 31573) and is a member of the Dubai Gold and Commodities Exchange and
licensed by the UAE Securities and Commodities Authority (license no. 607136).

Futures Contracts in currency pairs, commodities and indices are complex financial products which carry risk of loss to your investment. You should seek professional advice
before investing.


Margined FX & Contracts for Difference are complex leveraged products which incur a high level of risk and can result in the loss of all your invested capital; we
recommend you seek independent financial advice.




From: Felder, Jeffrey D <felderj@SEC.GOV>
Sent: Thursday, September 19, 2019 2:59 AM
To: Armstrong, Celyn <Celyn.Armstrong@dentons.com>
Cc: Frederick, Kimberly <FrederickK@SEC.GOV>; Olson, Marianne <OlsonM@SEC.GOV>; Kartzman, Bonnie
<KartzmanB@SEC.GOV>; Isabelle.Westbury@fca.org.uk; Brian Myers <Brian.Myers@equiti.com>; Judita Simkeviciute
<Judita.Simkeviciute@equiti.com>; Clyde.Marklew@sfo.gsi.gov.uk; 'Isabelle Westbury' <Isabelle.Westbury@fca.org.uk>;
Dan Turner (Enf) <Dan.Turner@fca.org.uk>; McKenna, Stephen C. <McKennaS@SEC.GOV>; Williams, Mark L
<williamsml@SEC.GOV>; Bračković, Marija <Marija.Brackovic@dentons.com>; Shuhaibar, Ghassan
<g.shuhaibar@dentons.com>; Henkin, Douglas W. <douglas.henkin@dentons.com>; Mario Camara
<Mario.Camara@equiti.com>; Michael Ayres <Michael.Ayres@equiti.com>
Subject: RE: URGENT Notice Relating to U.S. Securities and Exchange Commission case No. 19-cv-02594- RM (U.S. District
Court for the District of Colorado)

Celyn,

Certainly, the call in information is below. Just to be clear, I assume Dentons is representing Equiti Capital UK and Equiti
Armenia CJSC?


If calling from U.S: Please dial 888-331-6674 (Toll Free). Then enter the access code 551-4824.

If calling from UK, please dial 0808-234-0708 (Toll Free). Then enter the access code 551-4824.

If calling from Dubai, please dial +1-312-777-1452 (US Caller Paid). Then enter the access code 551-4824.



                                                                                         3
   Case 1:19-cv-02594-RM-SKC Document 53-2 Filed 11/18/19 USDC Colorado Page 5 of 16


Thanks,
Jeff

Jeffrey D. Felder
Senior Counsel, Division of Enforcement
U.S. Securities and Exchange Commission
Denver Regional Office
1961 Stout Street, Suite 1700
Denver, CO 80294-1961
tel: 303.844.1107
felderj@sec.gov


From: Armstrong, Celyn <Celyn.Armstrong@dentons.com>
Sent: Wednesday, September 18, 2019 2:52 PM
To: Felder, Jeffrey D <felderj@SEC.GOV>
Cc: Frederick, Kimberly <FrederickK@SEC.GOV>; Olson, Marianne <OlsonM@SEC.GOV>; Kartzman, Bonnie
<KartzmanB@SEC.GOV>; Isabelle.Westbury@fca.org.uk; Brian Myers <Brian.Myers@equiti.com>; Judita Simkeviciute
<Judita.Simkeviciute@equiti.com>; Clyde.Marklew@sfo.gsi.gov.uk; 'Isabelle Westbury' <Isabelle.Westbury@fca.org.uk>;
Dan Turner (Enf) <Dan.Turner@fca.org.uk>; McKenna, Stephen C. <McKennaS@SEC.GOV>; Williams, Mark L
<williamsml@SEC.GOV>; Bračković, Marija <Marija.Brackovic@dentons.com>; Shuhaibar, Ghassan
<g.shuhaibar@dentons.com>; Henkin, Douglas W. <douglas.henkin@dentons.com>; Mario Camara
<Mario.Camara@equiti.com>; Michael Ayres <Michael.Ayres@equiti.com>
Subject: RE: URGENT Notice Relating to U.S. Securities and Exchange Commission case No. 19-cv-02594- RM (U.S. District
Court for the District of Colorado)

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you
recognize the sender and know the content is safe.

Dear Jeff,

Please could you include Doug Henkin (now cc'd) on the conference call invitation?

Many thanks.

Kind regards

Celyn


                     Celyn Armstrong
                     Partner

                     D +44 20 7246 7174 | M +44 7917 751622
                     celyn.armstrong@dentons.com
                     Website


                     Dentons UK and Middle East LLP
                     One Fleet Place, London, EC4M 7WS


                     Larraín Rencoret > Hamilton Harrison & Mathews > Mardemootoo Balgobin > HPRP > Zain & Co. >
                     Delany Law > Dinner Martin > Maclay Murray & Spens > Gallo Barrios Pickmann > Muñoz > Cardenas
                     & Cardenas > Lopez Velarde > Rodyk > Boekel > OPF Partners



                                                           4
   Case 1:19-cv-02594-RM-SKC Document 53-2 Filed 11/18/19 USDC Colorado Page 6 of 16

                      Dentons is a global legal practice providing client services worldwide through its member firms and affiliates.
                      Unless we state otherwise, our emails are confidential and may be protected by legal privilege. If you are not the
                      intended recipient, disclosure, copying, distribution and use are prohibited; please notify us immediately and delete
                      this copy from your system. Dentons records and stores emails sent to us or our affiliates in keeping with our
                      internal policies and procedures.

                      Dentons UK and Middle East LLP is a limited liability partnership registered in England and Wales under no.
                      OC322045. It is authorised and regulated by the Solicitors Regulation Authority and the Law Society of Scotland. A
                      list of its members is open for inspection at its registered office: One Fleet Place, London EC4M 7WS. Any
                      reference to a "partner" means a person who is a partner, member, consultant or employee with equivalent
                      standing and qualifications in one of Dentons' affiliates. Please see dentons.com for Legal Notices.

                      2010-EX#R


From: Mario Camara [mailto:Mario.Camara@equiti.com]
Sent: 18 September 2019 15:40
To: Felder, Jeffrey D; Michael Ayres
Cc: Frederick, Kimberly; Olson, Marianne; Kartzman, Bonnie; Isabelle.Westbury@fca.org.uk; Brian Myers; Judita
Simkeviciute; Clyde.Marklew@sfo.gsi.gov.uk; 'Isabelle Westbury'; Dan Turner (Enf); Armstrong, Celyn; McKenna, Stephen
C.; Williams, Mark L; Bračković, Marija; Shuhaibar, Ghassan
Subject: RE: URGENT Notice Relating to U.S. Securities and Exchange Commission case No. 19-cv-02594-RM (U.S.
District Court for the District of Colorado)

Thank you so much Jeff.

We will have people in New York, London and Dubai joining the call tomorrow.

Kind regards,

Mario




Mario Camara
Global Head of Legal & Compliance

    +971 4 523 2814

    Office 33B, AU Gold Tower, Cluster I, JLT, Dubai, , United Arab Emirates




                                                                         5
    Case 1:19-cv-02594-RM-SKC Document 53-2 Filed 11/18/19 USDC Colorado Page 7 of 16

The information contained in and transmitted with this e-mail message is confidential and may be privileged. It is intended only for the individual or entity addressed above.
You are hereby notified that any dissemination, distribution, copying or use of or reliance on the information contained in and transmitted with this e-mail message by or to
anyone other than the recipient designated above is unauthorised and is strictly prohibited. If you are not the named recipient of this e-mail message or have otherwise
received this e-mail message in error, please delete the message immediately. Unauthorised interception or use of this e-mail or the information contained therein may be a
violation of law.



EGM Futures DMCC Ltd. is registered in the Dubai Multi Commodities Centre (license no. 31573) and is a member of the Dubai Gold and Commodities Exchange and
licensed by the UAE Securities and Commodities Authority (license no. 607136).

Futures Contracts in currency pairs, commodities and indices are complex financial products which carry risk of loss to your investment. You should seek professional advice
before investing.


Margined FX & Contracts for Difference are complex leveraged products which incur a high level of risk and can result in the loss of all your invested capital; we
recommend you seek independent financial advice.




From: Felder, Jeffrey D <felderj@SEC.GOV>
Sent: Wednesday, September 18, 2019 5:39 PM
To: Mario Camara <Mario.Camara@equiti.com>; Michael Ayres <Michael.Ayres@equiti.com>
Cc: Frederick, Kimberly <FrederickK@SEC.GOV>; Olson, Marianne <OlsonM@SEC.GOV>; Kartzman, Bonnie
<KartzmanB@SEC.GOV>; Isabelle.Westbury@fca.org.uk; Brian Myers <Brian.Myers@equiti.com>; Judita Simkeviciute
<Judita.Simkeviciute@equiti.com>; Clyde.Marklew@sfo.gsi.gov.uk; 'Isabelle Westbury' <Isabelle.Westbury@fca.org.uk>;
Dan Turner (Enf) <Dan.Turner@fca.org.uk>; McKenna, Stephen C. <McKennaS@SEC.GOV>; Williams, Mark L
<williamsml@SEC.GOV>
Subject: RE: URGENT Notice Relating to U.S. Securities and Exchange Commission case No. 19-cv-02594- RM (U.S. District
Court for the District of Colorado)

Mario,

1500 London time tomorrow, September 19 works well for us. If you can provide the locations of the call participants,
we will send conference numbers that should work for all participants.

Best,
Jeff

Jeffrey D. Felder
Senior Counsel, Division of Enforcement
U.S. Securities and Exchange Commission
Denver Regional Office
1961 Stout Street, Suite 1700
Denver, CO 80294-1961
tel: 303.844.1107
felderj@sec.gov


From: Mario Camara <Mario.Camara@equiti.com>
Sent: Wednesday, September 18, 2019 5:45 AM
To: Felder, Jeffrey D <felderj@SEC.GOV>; Michael Ayres <Michael.Ayres@equiti.com>
Cc: Frederick, Kimberly <FrederickK@SEC.GOV>; Olson, Marianne <OlsonM@SEC.GOV>; Kartzman, Bonnie
<KartzmanB@SEC.GOV>; Isabelle.Westbury@fca.org.uk; Brian Myers <Brian.Myers@equiti.com>; Judita Simkeviciute
<Judita.Simkeviciute@equiti.com>; Clyde.Marklew@sfo.gsi.gov.uk; 'Isabelle Westbury' <Isabelle.Westbury@fca.org.uk>;
Dan Turner (Enf) <Dan.Turner@fca.org.uk>; McKenna, Stephen C. <McKennaS@SEC.GOV>; Williams, Mark L
<williamsml@SEC.GOV>
Subject: RE: URGENT Notice Relating to U.S. Securities and Exchange Commission case No. 19-cv-02594- RM (U.S. District
Court for the District of Colorado)

                                                                                         6
    Case 1:19-cv-02594-RM-SKC Document 53-2 Filed 11/18/19 USDC Colorado Page 8 of 16



CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you
recognize the sender and know the content is safe.

Dear Jeff,

Thank you for the response below.

Would you mind delaying the call to the 1500 London time tomorrow Thursday September 19 th?

We need to organize matters with entities across various time zones, which we are not likely to achieve until end of day
today.

Kind regards,

Mario




Mario Camara
Global Head of Legal & Compliance

     +971 4 523 2814

     Office 33B, AU Gold Tower, Cluster I, JLT, Dubai, , United Arab Emirates




The information contained in and transmitted with this e-mail message is confidential and may be privileged. It is intended only for the individual or entity addressed above.
You are hereby notified that any dissemination, distribution, copying or use of or reliance on the information contained in and transmitted with this e-mail message by or to
anyone other than the recipient designated above is unauthorised and is strictly prohibited. If you are not the named recipient of this e-mail message or have otherwise
received this e-mail message in error, please delete the message immediately. Unauthorised interception or use of this e-mail or the information contained therein may be a
violation of law.



EGM Futures DMCC Ltd. is registered in the Dubai Multi Commodities Centre (license no. 31573) and is a member of the Dubai Gold and Commodities Exchange and
licensed by the UAE Securities and Commodities Authority (license no. 607136).




                                                                                         7
    Case 1:19-cv-02594-RM-SKC Document 53-2 Filed 11/18/19 USDC Colorado Page 9 of 16

Futures Contracts in currency pairs, commodities and indices are complex financial products which carry risk of loss to your investment. You should seek professional advice
before investing.


Margined FX & Contracts for Difference are complex leveraged products which incur a high level of risk and can result in the loss of all your invested capital; we
recommend you seek independent financial advice.




From: Felder, Jeffrey D <felderj@SEC.GOV>
Sent: Wednesday, September 18, 2019 3:26 AM
To: Michael Ayres <Michael.Ayres@equiti.com>; Mario Camara <Mario.Camara@equiti.com>
Cc: Frederick, Kimberly <FrederickK@SEC.GOV>; Olson, Marianne <OlsonM@SEC.GOV>; Kartzman, Bonnie
<KartzmanB@SEC.GOV>; Isabelle.Westbury@fca.org.uk; Brian Myers <Brian.Myers@equiti.com>; Judita Simkeviciute
<Judita.Simkeviciute@equiti.com>; Clyde.Marklew@sfo.gsi.gov.uk; 'Isabelle Westbury' <Isabelle.Westbury@fca.org.uk>;
Dan Turner (Enf) <Dan.Turner@fca.org.uk>; McKenna, Stephen C. <McKennaS@SEC.GOV>; Williams, Mark L
<williamsml@SEC.GOV>
Subject: RE: URGENT Notice Relating to U.S. Securities and Exchange Commission case No. 19-cv-02594- RM (U.S. District
Court for the District of Colorado)

Mario and Mike,

Thanks again for your email and the implementation of the freeze. With respect to closing out certain positions, we are
unable to provide you advice or guidance aside from directing you to the Asset Freeze Order we previously
provided. The Order prohibits “the withdrawal, removal, transfer or other disposal of” Defendants’ funds and assets.

We are willing to seek guidance from the District Court judge presiding over this matter if you’d like additional
information, but in order to do so we will need some more information from you. Are you available for a call tomorrow
(September 18th) at either 8:00 or 9:00 am (Denver)/3:00 or 4:00 pm (London) to discuss? If that time does not work,
please propose another time after 3:00 pm (London) tomorrow that works for you.

Best,
Jeff

Jeffrey D. Felder
Senior Counsel, Division of Enforcement
U.S. Securities and Exchange Commission
Denver Regional Office
1961 Stout Street, Suite 1700
Denver, CO 80294-1961
tel: 303.844.1107
felderj@sec.gov


From: Michael Ayres <Michael.Ayres@equiti.com>
Sent: Tuesday, September 17, 2019 11:56 AM
To: Mario Camara <Mario.Camara@equiti.com>; Felder, Jeffrey D <felderj@SEC.GOV>
Cc: Frederick, Kimberly <FrederickK@SEC.GOV>; Olson, Marianne <OlsonM@SEC.GOV>; Kartzman, Bonnie
<KartzmanB@SEC.GOV>; Isabelle.Westbury@fca.org.uk; Brian Myers <Brian.Myers@equiti.com>; Judita Simkeviciute
<Judita.Simkeviciute@equiti.com>; Clyde.Marklew@sfo.gsi.gov.uk; 'Isabelle Westbury' <Isabelle.Westbury@fca.org.uk>;
Dan Turner (Enf) <Dan.Turner@fca.org.uk>
Subject: RE: URGENT Notice Relating to U.S. Securities and Exchange Commission case No. 19-cv-02594- RM (U.S. District
Court for the District of Colorado)

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you
recognize the sender and know the content is safe.

                                                                                        8
  Case 1:19-cv-02594-RM-SKC Document 53-2 Filed 11/18/19 USDC Colorado Page 10 of 16



Hi Jeff,

As per mail from Mario below, I am attaching high level report on the CCY Exposures and Equity snapshot of each
account Blue Isle Markets holds with both Equiti Capital UK and Equiti AM.

I have added a summary of actions taken so far, along with the proposed process for us executing a full closure of open
positions, should this be required.

Thanks
Mike




Michael Ayres
Chief Operating Officer

     +442034112657

     69 Wilson Street, London, EC2A 2BB, United Kingdom




Retail clients:
CFDs are complex instruments and come with a high risk of losing money rapidly due to leverage. 63.59 % of retail investor accounts lose money when trading
CFDs with this provider. You should consider whether you understand how CFDs work and whether you can afford to take the high risk of losing your money.

Professional clients:
CFDs are complex leveraged products and can result in significant loss potentially in excess of your investment.

The information contained in and transmitted with this e-mail message is confidential and may be privileged. It is intended only for the recipient individual or
entity designated above. You are hereby notified that any dissemination, distribution, copying or use of or reliance on the information contained in and transmitted
with this e-mail by or to anyone other than the recipient designated above is unauthorised and is strictly prohibited. If you are not the named recipient of this e-
mail or have otherwise received this e-mail in error, please delete this e-mail immediately. Unauthorised interception or use of this e-mail or the information
contained therein may be a violation of law.

Equiti Capital and Equiti UK are registered trading names of Equiti Capital UK Limited which is authorised and regulated by the Financial Conduct Authority
(Firm Reference No 528328).

From: Mario Camara <Mario.Camara@equiti.com>
Sent: 17 September 2019 16:24
To: Felder, Jeffrey D <felderj@SEC.GOV>; Michael Ayres <Michael.Ayres@equiti.com>
Cc: Frederick, Kimberly <FrederickK@SEC.GOV>; Olson, Marianne <OlsonM@SEC.GOV>; Kartzman, Bonnie
<KartzmanB@SEC.GOV>; Isabelle.Westbury@fca.org.uk; Brian Myers <Brian.Myers@equiti.com>; Judita Simkeviciute
<Judita.Simkeviciute@equiti.com>; Clyde.Marklew@sfo.gsi.gov.uk; 'Isabelle Westbury' <Isabelle.Westbury@fca.org.uk>;
                                                                                   9
  Case 1:19-cv-02594-RM-SKC Document 53-2 Filed 11/18/19 USDC Colorado Page 11 of 16


Dan Turner (Enf) <Dan.Turner@fca.org.uk>
Subject: RE: URGENT Notice Relating to U.S. Securities and Exchange Commission case No. 19-cv-02594- RM (U.S. District
Court for the District of Colorado)

Hi Jeff,

I have passed the request to our operations officer, Michael Ayres, to confirm the consolidated amounts with both Equiti
Capital UK Ltd. and Equiti AM. @Michael Ayres can you please include such numbers in the report you are preparing?

I can confirm that so far, after discussing the matter with Equiti UK’s board, we have implemented the following action
plan:

    1.          All accounts under BI entities have been frozen to prevent any funds being withdrawn;

    2.         All BI accounts have been placed as “close only” so that no additional risk can be taken on existing funds
              and exposures can be reduced;

    3.          Mike Ayres, our head of risk and group chief operations officer, is preparing a statement of BI open
              positions and possible actions to close them in an orderly fashion as closing them immediately could result
              in dissipation of account value.

Please confirm if you agree with this action plan or instruct how it should be amended.

Also please be aware that earlier this month we received the two withdrawal orders below from Blue Isle:

 Date                        Transfer                     Trading Account      Amount
                             Withdrawal
 13/09/2019 13:03            Global Fidelity Bank         70160                500,000.00 USD
                             LTD
                             Withdrawal
 05/09/2019 03:39            Global Fidelity Bank         70160                116,221.00 USD
                             LTD

Best regards,

Mario




Mario Camara
Global Head of Legal & Compliance

    +971 4 523 2814

    Office 33B, AU Gold Tower, Cluster I, JLT, Dubai, , United Arab Emirates



                                                                         10
  Case 1:19-cv-02594-RM-SKC Document 53-2 Filed 11/18/19 USDC Colorado Page 12 of 16




The information contained in and transmitted with this e-mail message is confidential and may be privileged. It is intended only for the individual or entity addressed above.
You are hereby notified that any dissemination, distribution, copying or use of or reliance on the information contained in and transmitted with this e-mail message by or to
anyone other than the recipient designated above is unauthorised and is strictly prohibited. If you are not the named recipient of this e-mail message or have otherwise
received this e-mail message in error, please delete the message immediately. Unauthorised interception or use of this e-mail or the information contained therein may be a
violation of law.



EGM Futures DMCC Ltd. is registered in the Dubai Multi Commodities Centre (license no. 31573) and is a member of the Dubai Gold and Commodities Exchange and
licensed by the UAE Securities and Commodities Authority (license no. 607136).

Futures Contracts in currency pairs, commodities and indices are complex financial products which carry risk of loss to your investment. You should seek professional advice
before investing.


Margined FX & Contracts for Difference are complex leveraged products which incur a high level of risk and can result in the loss of all your invested capital; we
recommend you seek independent financial advice.




From: Felder, Jeffrey D <felderj@SEC.GOV>
Sent: Tuesday, September 17, 2019 6:49 PM
To: Mario Camara <Mario.Camara@equiti.com>
Cc: Frederick, Kimberly <FrederickK@SEC.GOV>; Olson, Marianne <OlsonM@SEC.GOV>; Kartzman, Bonnie
<KartzmanB@SEC.GOV>; Isabelle.Westbury@fca.org.uk; Brian Myers <Brian.Myers@equiti.com>
Subject: RE: URGENT Notice Relating to U.S. Securities and Exchange Commission case No. 19-cv-02594- RM (U.S. District
Court for the District of Colorado)

Mr. Camara:

Thank you for your response and implementation of the freeze. We would appreciate it if you could confirm the amount
frozen with Equiti Capital UK Ltd.

Best regards,
Jeff

Jeffrey D. Felder
Senior Counsel, Division of Enforcement
U.S. Securities and Exchange Commission
Denver Regional Office
1961 Stout Street, Suite 1700
Denver, CO 80294-1961
tel: 303.844.1107
felderj@sec.gov


From: Mario Camara <Mario.Camara@equiti.com>
Sent: Tuesday, September 17, 2019 2:05 AM
To: Felder, Jeffrey D <felderj@SEC.GOV>
Cc: Frederick, Kimberly <FrederickK@SEC.GOV>; Olson, Marianne <OlsonM@SEC.GOV>; Kartzman, Bonnie
                                                                                        11
  Case 1:19-cv-02594-RM-SKC Document 53-2 Filed 11/18/19 USDC Colorado Page 13 of 16


<KartzmanB@SEC.GOV>; UKFCAInternationalRequests@fca.org.uk; Isabelle.Westbury@fca.org.uk; Brian Myers
<Brian.Myers@equiti.com>
Subject: RE: URGENT Notice Relating to U.S. Securities and Exchange Commission case No. 19-cv-02594- RM (U.S. District
Court for the District of Colorado)

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you
recognize the sender and know the content is safe.

Dear Mr. Felder,

I have received both your email below and the following one containing the password.

I confirm the successful reception of both Ms. Frederick’s letter and the asset freeze order on Civil Action No. 1:19-cv-
02594-RM on behalf of Equiti Capital UK Ltd.

We will comply immediately with such order and await further instructions.

Best regards,
Mario A. Camara




Mario Camara
Global Head of Legal & Compliance

     +971 4 523 2814

     Office 33B, AU Gold Tower, Cluster I, JLT, Dubai, , United Arab Emirates




The information contained in and transmitted with this e-mail message is confidential and may be privileged. It is intended only for the individual or entity addressed above.
You are hereby notified that any dissemination, distribution, copying or use of or reliance on the information contained in and transmitted with this e-mail message by or to
anyone other than the recipient designated above is unauthorised and is strictly prohibited. If you are not the named recipient of this e-mail message or have otherwise
received this e-mail message in error, please delete the message immediately. Unauthorised interception or use of this e-mail or the information contained therein may be a
violation of law.



EGM Futures DMCC Ltd. is registered in the Dubai Multi Commodities Centre (license no. 31573) and is a member of the Dubai Gold and Commodities Exchange and
licensed by the UAE Securities and Commodities Authority (license no. 607136).

                                                                                        12
  Case 1:19-cv-02594-RM-SKC Document 53-2 Filed 11/18/19 USDC Colorado Page 14 of 16


Futures Contracts in currency pairs, commodities and indices are complex financial products which carry risk of loss to your investment. You should seek professional advice
before investing.


Margined FX & Contracts for Difference are complex leveraged products which incur a high level of risk and can result in the loss of all your invested capital; we
recommend you seek independent financial advice.




From: Felder, Jeffrey D <felderj@SEC.GOV>
Sent: Tuesday, September 17, 2019 12:29 AM
To: Mario Camara <Mario.Camara@equiti.com>
Cc: Frederick, Kimberly <FrederickK@SEC.GOV>; Olson, Marianne <OlsonM@SEC.GOV>; Kartzman, Bonnie
<KartzmanB@SEC.GOV>; UKFCAInternationalRequests@fca.org.uk; Isabelle.Westbury@fca.org.uk
Subject: [WARNING: MESSAGE ENCRYPTED][WARNING: MESSAGE ENCRYPTED]URGENT Notice Relating to U.S. Securities
and Exchange Commission case No. 19-cv-02594-RM (U.S. District Court for the District of Colorado)

Dear Mr. Camara:

Attached is a letter regarding certain accounts held at Equiti Capital UK Ltd. The SEC has obtained an order in a U.S.
court prohibiting certain entities and individuals identified in the letter and the attached order from taking certain
actions with respect to their bank and brokerage accounts, which includes one or more accounts at Equiti Capital UK
Ltd. We appreciate your cooperation with our request. A password to access the two attached documents will be sent
via separate email.

Best regards,
Jeff Felder

Jeffrey D. Felder
Senior Counsel, Division of Enforcement
U.S. Securities and Exchange Commission
Denver Regional Office
1961 Stout Street, Suite 1700
Denver, CO 80294-1961
tel: 303.844.1107
felderj@sec.gov




                                                                                       13
Case 1:19-cv-02594-RM-SKC Document 53-2 Filed 11/18/19 USDC Colorado Page 15 of 16




     Blue Isle Markets – Document 23.09.2019

         1)    Current Positions Open across all Blue Isle Markets accounts under
               both Equiti Capital UK Ltd and Equiti AM (negative values in the 3 Currency Pair
               position tables below represent a short position; positive values represent a long position)


                  Wed 18th                                Thur 19th                                  Fri 20th
      AUDCHFm                   39,000.00      AUDCHFm                  39,000.00    AUDCHFm                        39,000.00
      AUDJPYm                  634,000.00      AUDJPYm                 634,000.00    AUDJPYm                      634,000.00
      AUDUSDm                 3,019,000.00     AUDUSDm              3,019,000.00     AUDUSDm                     3,019,000.00
      CHFJPYm                 2,737,000.00     CHFJPYm              2,737,000.00     CHFJPYm                     2,737,000.00
      EURAUDm                   -48,000.00     EURAUDm                  -48,000.00   EURAUDm                       -48,000.00
      EURJPYm             12,947,000.00        EURJPYm             12,947,000.00     EURJPYm                    12,947,000.00
      EURJPYn             10,600,000.00        EURJPYn             10,600,000.00     EURJPYn                             0.00
      EURUSDm             20,648,000.00        EURUSDm             20,648,000.00     EURUSDm                    20,648,000.00
      EURUSDn            -12,836,000.00        EURUSDn             -12,836,000.00    EURUSDn                   -12,836,000.00
      GBPAUDm                   -22,000.00     GBPAUDm                  -22,000.00   GBPAUDm                       -22,000.00
      GBPJPYm                  -163,000.00     GBPJPYm                 -163,000.00   GBPJPYm                      -163,000.00
      GBPUSDm             10,571,000.00        GBPUSDm             10,571,000.00     GBPUSDm                    10,571,000.00
      NZDJPYm                  492,000.00      NZDJPYm                 492,000.00    NZDJPYm                      492,000.00
      NZDUSDm                 8,047,000.00     NZDUSDm              8,047,000.00     NZDUSDm                     8,047,000.00
      USDCADm                  -871,000.00     USDCADm                 -871,000.00   USDCADm                      -871,000.00
      USDCHFm                     1,000.00     USDCHFm                   1,000.00    USDCHFm                         1,000.00
      USDJPYm                  -262,000.00     USDJPYm                 -262,000.00   USDJPYm                      -262,000.00
      XAUUSDm                            -40   XAUUSDm                         -40   XAUUSDm                               -40



     EURJPYn closed on trade date Thursday 19th September


         2)    Current Equity Table:
                                                                                                 Equity ($)
                                 MT4
      Entity                                   Name                            18/09/2019        19/09/2019         20/09/2019
                                 Login
      Equiti Capital UK Ltd         70160      Blue Isle Markets             10,740,595.63     10,685,797.54      10,647,597.10
      Equiti Capital UK Ltd         70255      Blue Isle Markets                18,538.91          18,583.46          18,519.48
      Equiti Capital UK Ltd         70167      Blue Isle Markets - (EUR)      1,361,832.96      1,359,990.10       1,316,894.69
      Equiti Capital UK Ltd         70166      Blue Isle Markets - (GBP)       745,781.92        744,014.29          734,068.78
      Equiti AM                     80013      Blue Isle Markets Inc         -3,194,704.04     -3,179,095.18       -3,314,113.00
      Consolidated Group                                                      9,672,045.38      9,629,290.21       9,402,967.05


         Note: positive values represent positive equity; negative values represent negative equity
         and a deficit due to be cross-settled between Equiti Capital UK and Equiti AM Trading
         Accounts.
Case 1:19-cv-02594-RM-SKC Document 53-2 Filed 11/18/19 USDC Colorado Page 16 of 16




        3)   End of Date Swap Charges


                Swap ($)
      Weds       -11,072.50
      Thurs       -2,786.24
      Fri         -2,565.34


     *Wednesday is a 3-day roll charge based on the value dates for spot as we move positions
     from Value Friday to Monday. Moving from T+1 (Friday) to T+2 (Monday)
     These values are historical values and give an indicative rate for forward rates but the values
     can fluctuate.

     ** - FOMC was also on Wednesday, and the rumours surrounding interest rate changes
     was causing volatility in the USD swap markets.

     -       There was also a JPY holiday, resulting in a 4 day roll on Wednesday and a zero day
     roll on Friday.

     The above reasons outline why the Wednesday value is higher than Thursday and Friday.




        4)   Equiti Group Spread Revenue upon closure of Open Positions:


     ~$2k Revenue

     This would be applied if Equiti were to close the open positions on the clients’ accounts. This
     spread revenue is already embedded with the price the client sees on their platform (i.e., it
     was factored into the positions when they were opened and applied to the marked-to-market
     rate the client sees on their platform/statements).
